
	
		II
		110th CONGRESS
		1st Session
		S. 1343
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2007
			Mrs. Clinton (for
			 herself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act with respect to
		  prevention and treatment of diabetes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Diabetes Treatment and Prevention Act
			 of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 Centers for Disease Control and Prevention, the prevalence of diabetes in the
			 United States has more than doubled in the past quarter-century.
			(2)The American
			 Diabetes Association reports that there are now more than 20,000,000 Americans
			 living with diabetes, with 6,000,000 of these cases not yet diagnosed. Another
			 54,000,000 Americans have pre-diabetes, which means that they
			 have higher than normal blood glucose levels, and are at increased risk of
			 developing diabetes.
			(3)In 2002, the
			 landmark Diabetes Prevention Program study found that lifestyle changes, such
			 as diet and exercise, can prevent or delay the onset of type 2 diabetes, and
			 that participants who made such lifestyle changes reduced their risk of getting
			 type 2 diabetes by 58 percent.
			(4)The New York
			 Times has reported that lifestyle-based interventions to control diabetes have
			 resulted in positive outcomes for patients, yet despite these successes, such
			 interventions were often unsustainable. While insurance companies cover the
			 treatments of complications of unchecked diabetes, they tend not to cover the
			 cheaper interventions to prevent such complications.
			(5)According to the
			 American Diabetes Association, in 2002, direct medical expenditures for
			 diabetes totaled $91,800,000,000, including $23,200,000,000 for diabetes care,
			 and $24,600,000,000 for chronic complications attributable to diabetes. In that
			 year, approximately 1 out of every 10 health care dollars was directed to
			 diabetes.
			(6)There is a need
			 to increase the availability of effective community-based lifestyle programs
			 for diabetes prevention and the ability of health care providers to refer
			 patients for enrollment in such programs to prevent diabetes, reduce
			 complications, and lower the costs associated with diabetes treatment in the
			 United States, and our Government should encourage efforts to replicate the
			 results of the Diabetes Prevention Program on a wider scale.
			3.Centers for
			 Disease Control and Prevention Division of Diabetes Translation; diabetes
			 demonstration projectsTitle
			 III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by
			 inserting after section 317S the following:
			
				317T.Centers for
				Disease Control and Prevention Division of Diabetes Translation
					(a)In
				generalThe Director of the Centers for Disease Control and
				Prevention shall establish within such Centers a Division of Diabetes
				Translation to eliminate the preventable burden of diabetes.
					(b)OfficeThe
				Division of Diabetes Translation shall carry out the following
				activities:
						(1)Supporting and
				carrying out diabetes surveillance.
						(2)Conducting
				applied translational research, including research that will improve early
				detection, prevention, and access to quality care with respect to
				diabetes.
						(3)Working with
				States to establish and improve diabetes control and prevention
				programs.
						(4)Coordinating the
				National Diabetes Education Program in conjunction with the National Institutes
				of Health.
						(5)Increasing
				education and awareness of diabetes.
						(6)Promoting greater
				awareness of the health effects of uncontrolled diabetes.
						(7)Other activities
				as deemed appropriate by the Director.
						(c)AppropriationsThere
				are authorized to be appropriated to carry out the activities of the Division
				of Diabetes Translation under this section $90,000,000 for fiscal year 2008,
				and such sums as may be necessary for each subsequent fiscal year.
					317U.Demonstration
				projects for the identification and treatment for persons diagnosed with or at
				high risk for diabetes
					(a)Identification
				and prevention demonstration projects for persons at high risk for type 2
				diabetes
						(1)In
				general
							(A)DevelopmentThe
				Director of the Centers for Disease Control and Prevention (referred to in this
				section as the Director), in consultation with the Division of
				Diabetes Translation and academic centers, shall develop a set of pilot
				demonstration projects to evaluate various approaches to—
								(i)screening and
				identifying persons with pre-diabetes and undiagnosed diabetes; and
								(ii)providing
				identified persons with access to appropriate lifestyle interventions.
								(B)Linkage to
				diabetes prevention programSuch pilot projects shall be carried
				out with the goal of translating, using lifestyle interventions available in
				the community, the Diabetes Prevention Program clinical trial into
				interventions to reduce the incidence of type 2 diabetes and its related
				complications in the United States population.
							(2)Cooperative
				agreements
							(A)In
				generalThe Director shall provide cooperative agreements and
				technical assistance to not more than 10 academic centers partnered with State
				or local public health departments to implement, monitor, and evaluate such
				pilot programs.
							(B)ApplicationApplicants
				shall submit to the Director an application, at such time, in such manner, and
				containing such information as the Director may require, including—
								(i)information
				documenting the risk of the populations to be targeted by this intervention;
				and
								(ii)information
				regarding the methods that shall be used to identify and screen these
				populations.
								(3)DurationThe
				cooperative agreements awarded under this subsection shall be awarded for a
				2-year period, with the Director having the option to extend cooperative
				agreements for an additional 2-year period.
						(4)EvaluationNot
				later than 4 years after date of the enactment of the
				Diabetes Treatment and Prevention Act of
				2007, the Director shall release a report evaluating the
				effectiveness of this program.
						(5)Authorization
				of appropriationsThere are authorized to be appropriated
				$10,000,000 to carry out this subsection for each of fiscal years 2008 through
				2012.
						(b)State
				partnerships for surveillance and education
						(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall engage in partnerships with State and
				local health departments to carry out the following activities:
							(A)National, State,
				and local (to the degree determined by the Secretary) surveillance of the
				following items:
								(i)The number of
				individuals and percentage of the population at risk for developing
				diabetes.
								(ii)The number of
				individuals and percentage of the population who have received diabetes and
				high blood glucose screenings.
								(iii)Among those
				individuals who have been identified with pre-diabetes, the proportion that
				have been enrolled into lifestyle programs.
								(iv)The availability
				of interventions to prevent diabetes, and the access of the population to such
				interventions.
								(v)The number of
				individuals and percentage of population with both newly-diagnosed cases of
				diabetes and existing cases of diabetes, as well as the rates of increase or
				decrease in newly-diagnosed diabetes.
								(vi)Other relevant
				factors as determined by the Secretary.
								(B)Education and
				information campaigns to increase awareness among populations at high risk for
				diabetes, health care providers, and the general public, about the importance
				of primary prevention, ways to assess personal risk, and how to locate and
				access diabetes prevention programs.
							(2)Authorization
				of appropriationsThere are authorized to be appropriated
				$10,000,000 to carry out this subsection for each of fiscal year 2008 through
				2012.
						(c)Treatment
				demonstration projects for co-occurring chronic conditions
						(1)In
				generalThe Director, acting through the Division of Diabetes
				Translation, shall develop a pilot program to improve treatment for individuals
				with diabetes and other co-occurring chronic conditions, such as mental
				illness, high blood pressure, or cardiovascular disease, for which treatment
				may complicate the treatment for diabetes.
						(2)Cooperative
				agreements
							(A)In
				generalThe Director shall provide cooperative agreements and
				technical assistance to not more than 10 academic centers, in partnership with
				State and local health departments, to implement, monitor, and evaluate
				programs designed to improve health outcomes in individuals with diabetes and
				other co-occurring chronic conditions.
							(B)ApplicationApplicants
				shall submit to the Director an application, at such time, in such manner, and
				containing such information as the Director may require, including information
				regarding the co-occurring conditions that shall be the subject of
				study.
							(C)PreferenceIn
				awarding the cooperative agreements under this subsection, the Director shall
				give preference for research that focuses on conditions which have a high
				prevalence among individuals with diabetes, or for which the treatment involved
				has the potential to impact adherence to diabetes treatment regimens and that
				builds upon existing work designed to improve the quality of care for patients
				with diabetes.
							(3)DurationThe
				cooperative agreements awarded under this subsection shall be awarded for a
				2-year period, with the Director having the option to extend cooperative
				agreements for an additional 2-year period.
						(4)EvaluationNot
				later than 4 years after the date of enactment of the
				Diabetes Treatment and Prevention Act of
				2007, the Director shall release a report evaluating the
				effectiveness of this program in improving the health care outcomes for
				individuals with diabetes and other co-occurring chronic conditions.
						(5)AppropriationsThere
				are authorized to be appropriated $10,000,000 to carry out this subsection for
				each of fiscal years 2008 through
				2012.
						.
		
